                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 1 of 8



 1    STEVEN G. KALAR
      Federal Public Defender
 2    Northern District of California
      SEVERA KEITH
 3    Assistant Federal Public Defender
      19th Floor Federal Building - Box 36106
 4
      450 Golden Gate Avenue
 5    San Francisco, CA 94102
      Telephone: (415) 436-7700
 6    Facsimile: (415) 436-7706
      Email:       Severa_Keith@fd.org
 7

 8    Counsel for Defendant Williams
 9

10                                  IN THE UNITED STATES DISTRICT COURT
11                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN FRANCISCO DIVISION
13

14     UNITED STATES OF AMERICA,                            Case No.: CR 18–00224 SI
15                     Plaintiff,                           DEFENDANT TYRONE WILLIAMS'
                                                            MOTION FOR EARLY TERMINATION
16             v.                                           OF SUPERVISED RELEASE
17     TYRONE WILLIAMS,                                     Court:          Courtroom 1, 17th Floor
18                     Defendant.                           Hearing Date:   November 6, 2020
                                                            Hearing Time:   11:00 a.m.
19
                                                INTRODUCTION
20
            Tyrone Williams successfully completed his 66-month custodial sentence, including
21
     participation in the RDAP program. He was released on supervision on January 31, 2018, and his
22
     supervision was transferred to this district on May 30, 2018. He has completed 32 months of his 48-
23
     month term of supervised release. He now seeks to terminate his supervised release early. At the time
24
     of filing, the United States Probation Office has taken no position on this motion. AUSA O’Brien will
25
     file a brief in response to this motion.
26
            As discussed more thoroughly below, the two relevant factors the Court must consider are “the
27
     conduct of the defendant” and “the interest of justice.” 18 U.S.C. § 3583(e)(1). Both of those factors
28

     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                        1
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 2 of 8



 1 support terminating Mr. Williams from supervised release early. Accordingly, for the reasons detailed

 2 below, the Court should grant this motion.

 3                                        STATEMENT OF FACTS
 4          In 2014, Mr. Williams was charged in Count Eight and Count Nine of a twelve-count, multi-
 5 defendant indictment, filed March 13, 2014, in the Western District of Tennessee (Exhibit A, March 13,

 6 2014 Filed Indictment in CR No. 14-20068 JPM). Mr. Williams was arrested in Oakland, California on

 7 March 20, 2014 (Exhibit B, Arrest Warrant). United States Magistrate Judge in the Western District of

 8 Tennessee ordered him detained pending trial, on April 9, 2014 (Exhibit C, Order of Detention Pending

 9 Trial). On October 30, 2014, Mr. Williams entered into a plea agreement with the United States

10 Attorney. Mr. Williams entered a plea of guilty to Count Nine of the indictment, charging him with

11 conspiracy to possess with intent to distribute marijuana, a violation of 21 U.S.C. § 841(a)(1), 846 &

12 841(b)(1)(B), and he admitted that the relevant conduct associated with this crime was 80 to 100 kg of

13 marijuana (Exhibit D, Plea Agreement).

14          The conviction in Tennessee was one of several encounters with law enforcement, all of which
15 were intrinsically related to Mr. Williams’ prior drug addiction. However, Mr. Williams has

16 demonstrated in numerous ways that he has transformed himself to become a productive and contributing

17 member of the community.

18           At sentencing, Mr. Williams was sentenced to 66 months imprisonment, with the condition that
19 he participate in the RDAP program, and to four years of supervised release. In addition to the standard

20 conditions of supervised release, the court also imposed the following conditions: that he not possess

21 firearms, ammunition, or other dangerous weapons; that he provide a DNA sample; that he submit to

22 drug testing and treatment programs as directed by the probation officer; that he participate in vocational

23 training as directed by the probation officer; and that he participate in moral recognition therapy (MRT)

24 as directed by the probation officer (Exhibit E, U.S. District Court Judgment).

25          While in custody, Mr. Williams successfully completed RDAP. As soon as he was released from
26 prison, he remained actively committed to his rehabilitation, ensuring that he would not reoffend. While

27 residing in the halfway house, he participated in a drug treatment program and counseling. He also

28 worked while living at the halfway house. After earning a Class A driver’s license, (Exhibit F, California

     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                         2
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 3 of 8



 1 Commercial Driver License) he worked for Bin Pull LLC, where he continues to work part-time, (Exhibit

 2 G, Personal Earning Statements) and JB Hauling. After that, he took a job at LS Trucking for about one

 3 year to get more experience. Then, he worked for Waste Management. After that, he got his own truck,

 4 and he and his fiancée started their own business, incorporating Best Way Transportation in 2018

 5 (Exhibit H, Articles of Incorporation for Best Way Transportation Inc.). Best Way Transportation

 6 provides services on construction sites, hauling away dirt and debris. Mr. Williams and his wife have

 7 successfully grown the company for the past two years. The termination of supervised release would

 8 benefit their business, as it would make it easier for Mr. Williams to take jobs out of this district. Mr.

 9 Williams has attended counseling as directed, has consistently tested free from drugs, has maintained

10 steady employment, and paid the $100 special assessment. He has been in full compliance with the

11 terms of his supervised release, and he has committed no violations.

12          Additionally, his family’s well-being is hindered by Mr. Williams’ inability to obtain life
13 insurance, because being on supervised release puts him in a high-risk category. He has applied many

14 times and spoken to many insurance agents. “Every other one I applied for said the same thing or only

15 wanted to offer term life, which I'm not comfortable with. I applied for multiple reasons: 1. I have

16 children. 2. I'm a truck driver and it’s considered to be one of the most dangerous jobs. 3. I'm getting

17 older, and the older you are the more expensive it gets. 4. I need to make sure my family is taken care of

18 in the event something tragic happens to me.”

19          Mr. Williams and his fiancée are raising their son, aged seven, and their baby daughter, in
20 addition to running their business. Mr. Williams is a dedicated father, who actively takes part in his

21 children’s lives, and he takes great pride in providing his children with a loving and stable home. He

22 knows that he is an important role model for his children, and this is his greatest motivation to succeed

23 (Exhibit I, Letter to Judge Illston by Tyrone Williams).

24           Not only is Mr. Williams making a change with his own family, he is involved with the Oakland
25 Rebels Youth Basketball Club, volunteering an average of 6 to 15 hours per week. In this capacity, he

26 mentors youth in the community to reach their potential.

27          Tyrone strives to enrich his community on a daily basis as he frequently devotes his spare time to
            help our young thrive. Always finding ways to advocate for youth, constantly encouraging players
28          to work hard, and always remaining optimistic even in the face of a challenge is what makes

     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                             3
                  Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 4 of 8



 1           Tyrone unique. Most of all, Tyrone has helped the rest of our volunteers create a culture that says
             being a leader off the court and in the classroom matters more than being a leader on the court.
 2           Tyrone has been influential in organizing mentorship programs and most importantly advocating
             and supporting the success of the youth in the community.
 3
             (Exhibit J, March 17, 2020, Letter of Support by Melvin Landry, Founder and Commissioner of
 4
     the Oakland Rebels Youth Basketball Club) Since his term of supervised release began in January 2018,
 5
     Mr. Williams has been completely compliant, and the turnaround in his life is nothing short of
 6
     remarkable. Under the circumstances, both Mr. Williams’ conduct and the interests of justice clearly
 7
     dictate that Mr. Williams merits early termination of supervised release.
 8
                                                      ARGUMENT
 9
             After considering some of the factors set forth in 18 U.S.C. § 3553(a), including the nature and
10
     circumstances of the offense and the history and characteristics of a defendant, a court may terminate
11
     supervised release after one year if such action is warranted “by the conduct of the defendant released
12
     and the interest of justice.” 18 U.S.C. § 3583(e)(1) (emphasis added). The “expansive phrases ‘conduct
13
     of the defendant’ and ‘interest of justice’ make clear that a district court enjoys discretion to consider a
14
     wide range of circumstances when determining whether to grant early termination.” United States v.
15
     Emmett, 749 F.3d 817, 819 (9th Cir. 2014).
16
             As the Ninth Circuit explained in Emmett, section 3583 “does not support a legal standard that
17
     categorically requires a petitioner to demonstrate an undue hardship. District courts are directed to
18
     exercise discretion in light of a broad range of factors, and therefore a blanket rule denying early
19
     termination whenever a defendant fails to prove undue hardship would completely disregard the statute.”
20
     749 F.3d at 819 (quotations and citations omitted).
21
     I.      The Interests of Justice Support Early Termination
22
             The interests of justice support early termination not only because of Mr. Williams’s exemplary
23
     performance, but also because judicial policy supports early termination for individuals like Mr.
24
     Williams.
25
             In determining whether someone is an appropriate candidate for early termination, the Committee
26
     on Criminal Law of the Judicial Conference of the United States has concluded that: “Terminating
27
     appropriate cases before they reach their full term saves resources and allows officers to focus on
28
     offenders who continue to pose the greatest risk of recidivism.” (Exhibit K at 2, Committee on Criminal
      MTN. EARLY TERMINATION
      WILLIAMS, CR 18–00224 SI
                                                              4
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 5 of 8



 1 Law of the Judicial Conference of the United States, February 16, 2012, Memorandum re Cost-

 2 Containment Strategies Related to Probation and Pretrial Services Offices).

 3          The Guide to Judiciary Policy governing Supervision of Federal Offenders, commonly known as
 4 Monograph 109, specifically instructs that: “[Probation] Officers should consider the suitability of early

 5 termination for offenders as soon as they are statutorily eligible.” (Exhibit L, Guide to Judiciary Policy

 6 Governing Supervision of Federal Offender, Vol. 8, Part E, § 380.10(b)). In other words, the probation

 7 office is instructed to begin considering the suitability of termination for every supervisee as soon as

 8 possible. Mr. Williams commenced supervision in January 2018, thirty-two months ago. Further, after

 9 a period of eighteen months of supervision, “there is a presumption in favor of recommending early

10 termination for probationers and supervisees” who are not violent offenders, pose no risk to the public,

11 and are free from serious violations. Id. at §380.10(e)(1).

12          The Administrative Office of the U.S. Courts (“AO”) has also given guidance as to when
13 supervisees may be terminated from supervision.            See (Exhibit M, May 12, 2009 Letter from
14 Administrative Office of the U.S. Courts Assistant General Counsel Joe Gergits to Ms. Ellie N. Hayase

15 Asasaki, United States Probation Officer, District of Hawaii). Even before the Ninth Circuit’s decision

16 in Emmett, the AO emphasized that an offender need not have successfully complied with all conditions

17 of supervision in order to be eligible for termination, nor must he demonstrate “exceptional conduct” to

18 justify early termination. Id. at 2, 3. To the contrary, “Courts have discretion under § 3583(e)(1) to

19 discontinue supervision after one year if any combination of the specified factors in § 3553(a) and §

20 3583(e) justifies early termination.” Id. at 3. Pursuant to the statute, “a court must simply be satisfied

21 that the termination is warranted and is in the interest of justice.” Id.

22          The Administrative Office, Judicial Conference and Monograph 109 all endorse the same nine
23 criteria to be considered in early termination of supervised release determinations. Those criteria are,

24 specifically:

25          (1) Stable community reintegration (e.g., residence, family, employment);
            (2) Progressive strides toward supervision objectives and in compliance with all
26          conditions of supervision;
27          (3) No aggravated role in the offense of conviction, particularly large drug or fraud
            offenses;
28          (4) No history of violence (e.g., sexually assaultive, predatory behavior, or domestic
            violence);
     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                          5
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 6 of 8



 1          (5) No recent arrests or convictions (including unresolved pending charges) or ongoing,
            uninterrupted patterns of criminal conduct;
 2
            (6) No recent evidence of alcohol or drug abuse;
 3          (7) No recent psychiatric episodes;
 4          (8) No identifiable risk to the safety of any identifiable victim; and
            (9) No identifiable risk to public safety based on the Risk Prediction Index.
 5

 6 Exhibit K at 8; Exhibit L at § 380.10; Exhibit M at 3.

 7          Mr. Williams clearly satisfies eight of nine criteria used by officers to determine whether an
 8 individual is an appropriate candidate for early termination. The only allegations of violence made

 9 against him were in 2004. His ex-girlfriend accused him of assault and breaking a window, and the

10 charges were ultimately dismissed. Given the age of the incident, the fact that it did not result in a

11 conviction, and abundant evidence that Mr. Williams is a different man today, it should not factor heavily

12 in the Court’s decision. Mr. Williams is working, stable, sober, and has reintegrated into the community

13 as a contributing member. He is not a danger to anyone. To the contrary, he provides love and support

14 to his family and the youth of Oakland.

15          Notably, the text of § 3583(e)(1) does not support a legal standard that requires a petitioner to
16 demonstrate new, changed or “extraordinary circumstances.” See United States v. Andrea Nunez, CR

17 14-00300 JST, Doc. 12, Order Granting Motion for Early Termination of Supervised Release, at 2 (N.D.

18 Cal. Apr. 17, 2015) (granting early termination motion over the objection of the probation office and

19 holding that extraordinary circumstances are not required for early termination under § 3583(e)(1)); see

20 also United States v. Bainbridge, 746 F.3d 943, 948-49 (9th Cir. 2014) (holding that a change in

21 circumstances is not necessary for a district court to modify a condition of supervised release under §

22 3583(e)(2)). An inflexible rule requiring a defendant to prove these additional factors would be contrary

23 to the plain language of the statutes. Mr. Williams recognizes that because the Court has broad discretion

24 to assesses his motion under 18 U.S.C. § 3583(e)(1), the Court may consider factors like these in

25 weighing his “conduct” on release (§ 3583(e)(1)) or in assessing his “history and characteristics” (§

26 3553(a)(1)).     However, these are not necessary preconditions that he must prove to earn early
27 termination.

28          Further, mere compliance with the terms of one’s supervision may be sufficient to terminate

     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                         6
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 7 of 8



 1 supervised release early given the totality of the circumstances in a particular case. See United States v.

 2 Alexander, CR 18-00520 SI, Doc. 11 (N.D. Cal. Jun. 25, 2020) (granting early termination for a

 3 defendant similarly situated to Mr. Williams, based on “the progress he has made in addressing his

 4 substance abuse issues and in securing and maintaining employment”); see also United States v.

 5 Copeland, CR 02-00316 WHA, 2014 WL 1620947, at *1 (N.D. Cal. Apr. 22, 2014) (granting early

 6 termination for a defendant who complied with all terms of supervised release); see also United States

 7 v. King, 551 F. Supp. 2d 1298, 1300 (D. Utah 2008) (terminating supervised release early because the

 8 defendant had “been cooperative with the Probation Office and ha[d] fully complied with the conditions

 9 of his release.”); United States v. Gainer, 936 F. Supp. 785, 786-87 (D. Kansas 1996) (terminating

10 defendant’s supervised release early because defendant’s “overall adjustment to supervision was good”

11 and “he reported in a timely manner while maintaining full-time employment . . . ”); United States v.

12 John Carter, CR 03-00695 AHM, Doc. 117, at 4-5 (C.D. Cal. Jan. 26, 2015) (King, C.J.) (giving

13 “defendant’s record of compliance great weight [in early termination of supervised release]

14 determination because defendant has complied with every condition for nearly four years.”). 1 Thus, the

15 interests of justice support Mr. Williams’s request for early termination of supervised release.

16 II.      Mr. Williams’s Conduct Supports Early Termination
17          Whether Mr. Williams’s conduct warrants early termination of supervised release must be
18 assessed by looking at some of the § 3553(a) factors. See 18 U.S.C. § 3583(e)(1) (court to consider all

19 § 3553(a) factors except § 3553(a)(2)(A) and § 3553(a)(3)).

20          Regarding the “nature and circumstances of the offense,” § 3553(a)(1), Mr. Williams was
21 sentenced to 66 months of custody for his conviction for drug trafficking. He accepted responsibility

22
      1
23      Many courts in this district have granted early termination without issuing a lengthy written order,
      and in some cases, the parties agreed that termination was appropriate based on a defendant’s full
24    compliance with supervision. See, e.g., United States v. Ruben Reynosa, CR 98-00100-2 SI, Doc. 141
      (N.D. Cal. Feb. 29, 2016) (granting joint stipulation for early termination – with agreement of probation
25    office – where defendant owed outstanding restitution but was in compliance with all conditions of his
      supervised release); United States v. Yeurra Blaylock, CR 12-00071 RS, Doc. 7 (N.D. Cal. Dec. 7,
26    2015) (granting unopposed motion for early termination); United States v. Tammy Thomas, CR 06-
      00803 SI, Document 227 (N.D. Cal. Dec. 14, 2012) (same); cf. United States v. Antoinette Markoff,
27    CR 07-00545 EMC, Doc. 15 (N.D. Cal. Apr. 24, 2014) (granting early termination motion over
      government objection); United States v. Trisha Roche, CR 11-00384-1 PJH, Doc. 51 (N.D. Cal. Nov.
28    19, 2015) (same); United States v. Patrick Kenny, CR 05-00079 WHA, Doc. 71 (N.D. Cal. Dec. 11,
      2012) (same).
     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                         7
                 Case 3:18-cr-00224-SI Document 5 Filed 10/09/20 Page 8 of 8



 1 and pled guilty. Mr. Williams was not a leader of the enterprise; he was a supplier of marijuana.

 2          The history and characteristics of Mr. Williams also support early termination. See 18 U.S.C. §
 3 3553(a)(1). Mr. Williams and his fiancée have created a stable, loving family environment for their two

 4 children. He has been a wonderful father to his children, focused on giving them love and direction so

 5 that they succeed in life. He has achieved the extraordinary success of starting and growing his own

 6 business. This took a level of commitment that indicates his ability to achieve positive goals. Moreover,

 7 despite the time and effort it takes to run a business and raise his family, he still gives many hours per

 8 week to his community by volunteering with youth, thereby providing them a positive role model. He

 9 did all this without any violations of supervised release. By any measure, Mr. Williams has been a model

10 supervisee and early termination of his supervision is warranted by his conduct. Moreover, continued

11 supervision is not a good use of government funds. Such funds should be directed towards those who

12 need greater supervision and who are a greater risk of recidivism. (Exhibit. K at 2)

13                                               CONCLUSION
14          Mr. Williams has a stable family and home life, a good job, and his rehabilitation is manifest.
15 His performance on supervised release has been exemplary. Terminating supervision will benefit his

16 career, his family, and his finances, because it will open up opportunities that are currently out of reach.

17 Under these circumstances, termination of supervision will provide greater stability to Mr. Williams, not

18 less. He no longer requires supervision to stay on the good path. Early termination of supervised release

19 is appropriate in this case. Accordingly, Mr. Williams respectfully asks this Court to grant his motion

20 and terminate supervised release.

21

22     Dated: October 9, 2020                           Respectfully submitted,

23                                                      STEVEN G. KALAR
                                                        Federal Public Defender
24                                                      Northern District of California
25                                                                /S
26                                                      SEVERA KEITH
                                                        Assistant Federal Public Defender
27

28

     MTN. EARLY TERMINATION
     WILLIAMS, CR 18–00224 SI
                                                          8
